Title: To John Adams from C. W. F. Dumas, 4 March 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 4e. Mars 1783

La Poste, qui part à 5 heures aujourd’hui, & un mal de reins violent, m’obligent de renvoyer la réponse aux honorées vôtres à Jeudi prochain.
Ce matin L. H. P. ont pris une Conclusion conforme au Préavis de la Province d’Hollande, Sur les Instructions à donner à leurs Plénipo: pour arriver à la Paix générale. Il y a de l’inconstitutionel dans cette Conclusion, en ce qu’elle n’est point unanime: car les Députés de 3 provinces ont déclaré n’être pas encore autorisés à donner leur assentiment. Mais cela viendra.
Je continue d’agir sourdement pour Mr. Wheelock, en attendant qu’il soit temps de le faire plus ouvertement; & j’ai lieu d’espérer, que l’affaire succedera du plus au moins. Jeudi je vous répondrai plus amplement là-dessus, Monsieur, ainsi qu’à Mr. Franklin.
Il ne sera pas difficile du tout, de lier la partie avec Mr. le Bourguemaître Van Berkel, pour faire le Voyage ensemble dans une bonne Frégatte, si vous pouvez attendre jusqu’au mois de Juin.—Quand j’ai répété à notre ami G—— ces paroles Perhaps the —— will send a frigate with him; he ought; il m’a répondu: il devra bien, quand nous l’aurons ordonné.
Je suis, Monsieur, avec grand respect, / De Vre. Excellence / le très-humble & / très-obéissant servit,
Dumas
 
Translation
Sir
The Hague, 4 March 1783

The post, which leaves at five o’clock today, and a violent attack of lumbago oblige me to put off replying to your esteemed letters until next Thursday.
This morning their High Mightinesses reached a conclusion consistent with the previous notice of the Province of Holland concerning the instructions to be given their plenipotentiaries in concluding a general peace. There is some unconstitutionality in this conclusion in that it is not unanimous, for the deputies of three provinces have declared themselves as yet unauthorized to give their assent. But that will come.

I continue to act silently on behalf of Mr. Wheelock, until it is time to act more openly, and I have reason to believe that the matter will succeed. On Thursday I shall answer you and Mr. Franklin too in greater detail.
It will be quite easy to join Burgomaster Van Berckel and travel together in a good frigate if you can wait until June. When I repeated these words to our friend Gyselaar, “Perhaps the —— will send a frigate with him; he ought,” he replied, “He should, when we have ordered one.”
I am, sir, with great respect, your excellency’s very humble and very obedient servant
Dumas
